Defendant appeals from a judgment of the County Court, Kings County, convicting him, on his own plea of guilty, of the crime of assault in the first degree, and sentencing him on such plea to a term in State prison of not less than five years'and not more than ten years, and, in addition thereto, and after a finding by the court that the defendant in the commission of the assault was armed with a loaded revolver, to a term of not less than five years and not more than ten years, such sentences to run consecutively. Judgment of conviction unanimously affirmed. No opinion. Present — Hagarty, Acting P. J., Carswell, Adel, Lewis and Aldrich. JJ.